Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 5/4/2022 has been entered and fully considered.
Summary
Applicant’s arguments see pages 2-6, filed 5/4/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 102/103 rejection of claims 1-20 have been withdrawn.
Claims 1-20 are pending and have been considered.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically, the combination of a process for hydroprocessing and hydroisomerizing a hydrocarbon feed stream comprising: heating said hydrocarbon feed stream by heat exchange with a heated hydroprocessed effluent stream; hydroprocessing said hydrocarbon feed stream in the presence of hydrogen over a hydroprocessing catalyst to produce a hydroprocessed effluent stream; heating said hydroprocessed effluent stream to provide said heated hydroprocessed effluent stream; hydroisomerizing said heated hydroprocessed effluent stream in the presence of hydrogen over a hydroisomerization catalyst to produce a hydroisomerized effluent stream, recited in the claims; which is outside the scope of prior art.
	KUMAR ET AL. (US PG PUB 2018/0002616) is the closest prior art that teaches:
KUMAR discovered in para [0007] and through the entire disclosure, an apparatus and process for hydroisomerizing a hydrocarbon stream after it is hydrocracked. To achieve the desirable hydroisomerization feed temperature, the hydrocracked effluent stream is quenched with a recycle oil stream. If desired, the recycle oil stream can be cooled to such an extent to cool the hydroisomerization catalyst bed to inactivate the hydroisomerization catalyst bed during warmer months.
	However, KUMAR differs from the claimed invention in that KUMAR does not disclose or suggest heating said hydrocarbon feed stream by heat exchange with a heated hydroprocessed effluent stream.
In other words, Applicant’s claimed invention recite heating the hydroprocessed effluent stream to provide the heated hydroprocessed effluent stream, heating the hydrocarbon feed stream by heat exchange with the heated hydroprocessed effluent stream, and hydroisomerizing the heated hydroprocessed effluent stream. Whereas, KUMAR teaches cooling the hydroprocessed effluent stream prior to hydroisomerization. The hydroprocessed effluent is recited to be heated, unlike KUMAR which teaches cooling the hydroprocessed effluent.  Therefore, KUMAR does not disclose the steps of heating between the hydrotreating reactor 30 and the hydrocracking reactor 40 and heat exchanging between the hydrotreated effluent line 32 and the hydrocarbon feed line 26 as recited in claims; which is outside the scope of KUMAR.
Therefore, any combination of KUMAR fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771